EXAMINER’S COMMENT
Drawings
The Examiner notes the following drawing objection is the same as that appearing in the non-final rejection mailed January 4, 2022. In the reply filed April 4, 2022, see pages 8 and 9, Applicant noted replacement drawings had been filed to address these objections. However, no drawing amendments appear in the application file. 
The drawings filed on December 11, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(q) and (1) for including lead lines which are not attached to a structure or given an arrow to point to said structure. See, for example, “11” in Figures 1, 2, and 12A-12C.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Applicant is reminded that the Patent and Trademark Office no longer makes drawing changes and that it is applicant’s responsibility to ensure that the drawings are corrected in accordance with the instructions set forth.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4-8, and 13-16, Applicant’s arguments filed April 4, 2022, see page 11, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a set of panels comprising all the limitations of independent claim 1. Specifically, the closest prior art, DE 10 2014 110 123 (Schulte ‘123) discloses the limitations of claim 1, as set forth on pages 3 and 4 of the non-final rejection mailed January 4, 2022, but fails to disclose the newly added limitation of an entirety of the first edge (24) extending from a first inner-most corner to a first outer-most corner, the first inner-most corner and the first outer-most corner being located on the junction plane when the first (4) and second (3) panels are locked. As shown in Figure 1 of Schulte ‘123, the first outer-most corner (at reference character 2), lies on the junction plane (26), but the first inner-most corner (at reference character 5) does not lie on the junction plane. The prior art fails to fairly show or suggest a modification to Schulte ‘123 such that the first inner-most corner lies on the junction plane. Further, such a modification would require a change in the structure of the first edge tongue (9) and edge groove (16) which would teach away from the intended structure of Schulte ‘123.
Regarding claim 3, the claim is allowed for the reasons set forth on page 8 of the non-final rejection.
Regarding claims 9-12, the claims are allowed for the reasons set forth on pages 8 and 9 of the non-final rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 5, 2022